Citation Nr: 0118062	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  96-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for nonservice-connected 
pension benefits.

(The issue of whether the Board of Veterans' Appeals 
committed clear and unmistakable error in a July 1998 
decision is the subject of a separate appellate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985, with subsequent service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


REMAND

A preliminary review of the record shows that the veteran 
initially claimed entitlement to nonservice-connected pension 
benefits in August 1995.  By rating decision dated September 
1995, the RO denied the veteran's claim.  The veteran 
submitted a timely notice of disagreement in December 1995.  
However, the RO did not issue a statement of the case.  In a 
July 1998 decision, the Board confirmed the denial of several 
service connection claims but failed to address the issue of 
pension benefits.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2000 Memorandum Decision, the Court affirmed the Board's July 
1998 decision as to those matters addressed by it, and as to 
the issue of nonservice-connected pension not addressed by 
the Board in that decision, remanded the case for proceedings 
consistent with the Court's August 2000 order.  

The Board observes that where a timely notice of disagreement 
has been submitted, the veteran is entitled to a statement of 
the case.  See 38 C.F.R. § 19.26 (2000).  Because the RO has 
not yet issued a statement of the case, there exists a 
procedural defect which now requires a remand.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 
Vet. App. 398 (1995); see also 38 C.F.R. § 19.9 (2000) 
(stipulating that, if a correlation of a procedural defect is 
essential to a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, and 
specify the action to be undertaken).

This issue must therefore be remanded to the RO for 
appropriate development as described below:

1.  The RO is requested to issue a 
statement of the case with respect to the 
issue of eligibility for 
nonservice-connected pension benefits.  
The veteran and his representative should 
be clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to pursue an appeal of that issue.

2.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).

The purpose of this REMAND is to afford the veteran due 
process of law and to comply with the holding of the Court in 
Manlincon, supra.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the Regional Office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




